UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number: 001-34958 CHINA XINIYA FASHION LIMITED (Exact name of Registrant as specified in its charter) Not Applicable Cayman Islands (Translation of Registrant’s name into English) (Jurisdiction of Incorporation or Organization) 4th Floor, 33 Wang Hai Road, Xiamen Software Park Phase II Xiamen, Fujian Province 361000 People’s Republic of China (Address of Principal Executive Offices) Mr.Chee Jiong Ng Chief Financial Officer Tel: +86 1 E-mail: ngcheejiong@xiniya.com Fax: +86 4th Floor, 33 Wang Hai Road, Xiamen Software Park Phase II Xiamen, Fujian Province 361000 People’s Republic of China (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of each class Exchange on which registered Ordinary shares, par value $0.00005 per share American depositary shares, each representing four ordinary shares New York Stock Exchange* New York Stock Exchange * Not for trading but only in connection with the listing on New York Stock Exchange of the American depositary shares. Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None Number of outstanding shares of each of the issuer’s classes of capital or common stock as of December31, 2012: 227,716,692 Ordinary Shares, par value $0.00005 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
